DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the Notice of Allowance on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The IDS, presented on 02/01/2022, does not affect the previous allowability of the claims.
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, the prior art of record fails to disclose or reasonably suggest, an auto detection system wherein the elevator cabin is identified to have the person therein in response to the slope between the two digital values exceeding a slope threshold, the fluctuation degree exceeding a code variation threshold, and the temperature variation exceeding a temperature threshold.
generate a prompt signal when the slope calculated according to continuous digital values is within a predetermined range for a predetermined time interval.
With regards to claims 16, the prior art of record fails to disclose or reasonably suggest, an autodetection system, comprising a stove; a thermal detection device having a field of view covering the stove, the thermal detection device comprising a thermopile sensor array configured to output a thermal frame having multiple object temperatures at a predetermined frequency; and
controlling the display device to show a message of reaching a target temperature upon identifying that at least one of the multiple object temperatures is larger than a heating threshold, and controlling the display device to show a message of nonuniform temperature upon identifying that uniformity of the multiple object temperatures is lower than a uniformity threshold.
The closest art of record teaches the following:
With regards to claim 1, Hsu (US 2018/0162690) discloses a method and apparatus for conveying information to passengers inside and outside an elevator [0001], comprising: an elevator cabin (Fig. 2; elevator compartment 25a); and
a host ([0048]; “...a control device 300 that is wired and/or wirelessly connected to the control system 110.”), configured to; identify whether the elevator cabin has a person therein or not [0043].
Vaiana (US 2018/0313699) discloses a contactless temperature sensor ([0003][0062]; Fig. 2-3; TS, TP) that utilizes circuitry 10 that is configured to output digital values ([0056][0058][0062]) and object temperatures [0057] at a predetermined frequency [0063][0072]. Further, the reference teaches that the temperature sensor's Vin signal froma thermopile TP is applied to the input terminal V3 with a gain G (slope) applied thereto in an (amplifier) stage A [0084][0093]. The reference further teaches the calculating a fluctuation degree of multiple digital values [0081][0082] and calculating a temperature variation of the object temperatures [0093][0096].
With regards to claim 11, Abir (US 2018/0149635) discloses devices to analyze urine, feces and flatus [0002], comprising: 
a diaper (Fig. 8); 
a thermal detection device [0057] arranged on the diaper [0119]; and 
a host ([0439]; smartphone) configured to generate a prompt signal [0443]. 

Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884